66652: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-18812: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 66652


Short Caption:MOORE (RANDOLPH) VS. STATE (DEATH PENALTY-PC)Court:Supreme Court


Related Case(s):36945, 38750, 40232, 46801, 54544, 55091, 63703


Lower Court Case(s):Clark Co. - Eighth Judicial District - C069269Classification:Criminal Appeal - Death Penalty - Post-Conviction


Disqualifications:DouglasCase Status:Remittitur Issued/Case Closed


Replacement:None for Justice DouglasPanel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:11/07/2017 at 10:00 AMOral Argument Location:Carson City


Submission Date:11/07/2017How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantRandolph MooreRandolph M. Fiedler
							(Federal Public Defender/Las Vegas)
						Tiffani D. HurstGary Allen Taylor
							(Federal Public Defender/Las Vegas)
						Rene L. Valladares
							(Federal Public Defender/Las Vegas)
						


RespondentThe State of NevadaAdam Paul Laxalt
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


10/07/2014Filing FeeAppeal Filing fee waived.  Criminal.


10/07/2014Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)14-33353




10/14/2014OtherJustice Michael L. Douglas disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings


10/23/2014Transcript RequestFiled Certificate of No Transcript Request (Certification Under NRAP 9(a)).14-35314




10/28/2014Docketing StatementFiled Docketing Statement Criminal Appeals.14-35760




10/28/2014Docketing StatementFiled Amended Docketing Statement.14-35907




02/04/2015MotionFiled Request for Extension of Time Within Which to File Appellant's Opening Brief.15-03760




02/13/2015Order/ProceduralFiled Order Granting Motion.  Opening Brief due:  May 5, 2015.15-04869




05/05/2015MotionFiled Request for Extension of Time Within Which to File Appellant's Opening Brief.15-13731




05/15/2015Order/ProceduralFiled Order Granting Motion. Appellant: Opening Brief due: June 4, 2015.15-14930




06/05/2015BriefFiled Appellant's Opening Brief.15-17129




06/05/2015MotionFiled Motion for Leave to File Supplemental Appendix.15-17130




06/08/2015AppendixFiled Appendix to Opening Brief Volume 1.15-17443




06/08/2015AppendixFiled Appendix to Opening Brief Volumes 2-41 (via FTP).15-17442




06/08/2015AppendixFiled Appendix Master Index (For Volumes 2-41).15-17444




06/11/2015Order/ProceduralFiled Order Granting Motion. Appellant has filed a motion for leave to file a supplemental appendix containing additional transcripts. Cause appearing, we grant the motion.  The clerk of this court shall file the supplemental appendix, volume 1 through 5, provisionally received in this court on June 5, 2015.15-17811




06/11/2015AppendixFiled Supplemental Appendix Vol. 1.15-17812




06/11/2015AppendixFiled Supplemental Appendix Vol. 2.15-17813




06/11/2015AppendixFiled Supplemental Appendix Vol. 3.15-17814




06/11/2015AppendixFiled Supplemental Appendix Vol 4.15-17815




06/11/2015AppendixFiled Supplemental Appendix Vol 5.15-17816




07/06/2015MotionFiled Motion for Extension of Time - First Request.15-20381




07/24/2015Order/ProceduralFiled Order Granting Motion. Answering Brief due: September 4, 2015.15-22477




09/01/2015BriefFiled Respondent's Answering Brief..15-26531




09/01/2015AppendixFiled Respondent's Appendix.15-26576




10/02/2015MotionFiled Appellant's Request for Extension of Time Within Which to File Appellant's Reply Brief.15-29901




10/16/2015Order/ProceduralFiled Order Granting Motion. Reply Brief due: December 30, 2015.15-31502




12/23/2015BriefFiled Appellant's Reply Brief.15-39462




12/23/2015Case Status UpdateBriefing Completed/Submitted For Decision.


07/24/2017Order/Clerk'sFiled Order Re:  Scheduling of Oral Argument.  This matter will be scheduled for oral argument on the next available calendar.17-24463




09/25/2017Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Tuesday, November 7, 2017, at 10:00 a.m. for 60 minutes in Carson City.17-32457




10/23/2017Notice/OutgoingIssued Oral Argument Reminder Notice.17-36258




10/30/2017BriefFiled Appellant's Notice of Supplemental Authority.17-37082




11/01/2017BriefFiled Respondent's Notice of Supplemental Authorities.17-37352




11/07/2017Case Status UpdateOral argument held this day. Case submitted for decision.  Before the En Banc Court.


02/09/2018Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."  fn1[The Honorable Michael Douglas, Chief Justice, voluntarily recused himself from participation of this matter.]  EN BANC18-05450




02/15/2018MotionFiled Motion to Publish February 9, 2018 Order of Affirmance.18-06276




02/27/2018MotionFiled Request for Extension of Time Within Which to File Appellant's Petition for Rehearing.18-07784




03/06/2018Order/ProceduralFiled Order Granting Motion.  Appellant's Petition for Rehearing due:  March 29, 2018.18-08729




03/29/2018Post-Judgment PetitionFiled Appellant's Petition for Rehearing.18-12241




04/27/2018Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). fn1 [The Honorable Michael Douglas, Chief Justice, voluntarily recused himself from participation in the decision of this matter.]18-16097




05/01/2018MotionFiled Appellant's Motion to Stay the Remittitur.18-16398




05/03/2018Order/ProceduralFiled Order Staying Issuance of Remittitur.  We hereby stay issuance of the remittitur until August 27, 2018. If the clerk of this court receives written notice by August 27, 2018, from the clerk of the United States Supreme Court that appellant has filed a petition for a writ of certiorari, the stay shall continue in effect until final disposition of the certiorari proceedings. If such notice is not received by August 27, 2018, the remittitur shall issue forthwith.18-16907




05/17/2018Opinion/Non-DispositionalFiled Per Curiam Opinion. "Affirmed." Fn1[The Honorable Michael Douglas, Chief Justice, did not participate in the decision of this matter.] Fn2[We previously issued our decision in this matter in an unpublished order.We grant the State's motion to reissue the order as an opinion, and issue this opinion in place of our prior order.]Before the Court En Banc. Majority: Cherry/Gibbons/Pickering/Hardesty/Parraguirre/ Stiglich. 134 Nev. Adv. Opn. No. 35. EN BANC18-18812




07/23/2018Notice/IncomingFiled Notice from the United States Supreme Court. The application for an extension of time within which to file a petition for a writ of certiorari in the above-entitled case has been presented to Justice Kennedy, who on July 17, 2018, extended the time to and including September 24, 2018.18-28157




08/14/2018MotionFiled Appellant's Motion to Continue Stay of Remittitur.18-31429




08/22/2018Order/ProceduralFiled Order Granting Motion. Appellant's motion for an extension of the stay of the remittitur is granted. We hereby continue the stay of issuance of the remittitur until October 1, 2018. If the clerk of this court receives written notice by October 1, 2018, from the clerk of the United States Supreme Court that appellant has filed a petition for a writ of certiorari, the stay shall continue in effect until final disposition of the certiorari proceedings. If such notice is not received by October 1, 2018, the remittitur shall issue forthwith.18-32650




10/02/2018MotionFiled Appellant's Motion to Continue Stay of Remittitur.18-38395




10/10/2018Notice/IncomingFiled Notice from US Supreme Court/Certiorari Filed. A petition for a writ of certiorari was filed on September 24, 2018 and placed on the docket October 2, 2018 as Case No. 18-6182.18-39670




10/10/2018Order/ProceduralFiled Order. Appellant's motion for an extension of the stay of the remittitur is granted. Accordingly, the stay of the issuance of the remittitur in the instant appeal shall continue in effect until final disposition of the certiorari proceedings in the United States Supreme Court.18-39787




12/11/2018Notice/IncomingFiled Notice from US Supreme Court/Certiorari Denied. The petition for a writ of certiorari is denied. (SC).18-907992




12/11/2018RemittiturIssued Remittitur. (SC)18-908002




12/11/2018Case Status UpdateRemittitur Issued/Case Closed. (SC)


12/31/2018RemittiturFiled Remittitur. Received by District Court Clerk on December 14, 2018. (SC)18-908002





Combined Case View